Detailed Action
The following is responsive to Applicant’s submission filed 24 February 2022, and telephone communications with Applicant's representative on 17 June 2022, where Applicant’s Representative and Examiner Ross agreed to an Examiner’s amendment to place claims in condition for allowance.  Accordingly, Claims 1-6 and 13-18 are allowed.

EXAMINER’S AMENDMENT 
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Jack Olivo, on 17 June 2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

In the Claims:
1.  (Currently amended) A tangible computer-readable storage medium having computer-executable instructions implemented by a computing system for formatting and storing event information indicative of pre-established crowd-drawing events wherein said event information is either provided by an external database or generated internally in response to pre-established crowd-drawing events, comprising:
determining, at one or more remote servers, primary and/or secondary geo-fence perimeter bands corresponding to said pre-established crowd-drawing events
receiving, at one or more remote servers, input from a speculator electronic device, wherein said input includes at least one offer of legally controlling a peak occupancy demand band corresponding with
generating, at one or more remote servers, a legal contract generator which operates in response to said at least one offer of legally controlling a peak occupancy demand band, 
generating, at one or more remote servers, a contract for occupancy by said legal contract generator, in which said contract is generated corresponding to said pre-established crowd-drawing events in response to acceptance by a lodging reservation supervisor; 
storing, at one or more remote servers, newly created off-site inventory wherein a party may legally obtain control over said contract for occupancy and control its future sales pricing and terms; 
exchanging, at one or more remote servers, bids for said newly created off-site inventory from 
processing, at one or more remote servers, payment from one or more speculator electronic devices corresponding to a purchase of said newly created off-site inventory; 
calculating, at one or more remote servers, distribution of payment from one or more speculator electronic devices; 
listing, at one or more remote servers, a purchase price corresponding to payment from one or more speculator electronic devices corresponding to the purchase of said newly created off-site inventory; 
                evaluating, at one or more remote servers, potential pricing for  speculator listed properties a payment corresponding to said properties one or more remote servers on account of said userone or remote servers causes said off-site inventory located closer to a crowd-drawing event to be priced at a higher rate for said user after assessing 
wherein said user activates a browser associated with a first URL which is associated with said lodging reservation supervisor, and in turn, said user is redirected to a second URL associated with an online marketplace  wherein said user is able to selectively filter marketplace listings by criteria such as but not limited to event, country, or date and wherein said user selects from said filtered criteria and then makes a bid on a specific listing reservation;wherein said lodging reservation supervisor ascertains if a room reservation is acceptable based on specific informationif the reservation is acceptable and if availability exists, said lodging reservation supervisor transmits acceptance of , said acceptance of said reservation is transmitted to said user, and
said user’s personal information, credit card and contact credentials are transmitted to said lodging reservation supervisor who in turn processes said payment and removes available room prices from public websites.
 
(Currently amended) The computer-readable storage medium of claim 1 wherein said tangible computer- readable storage medium is located remote from [[said]] a newly created off-site inventory speculator storage device.

(Previously presented) The computer-readable storage medium of claim 2 wherein said speculator storage device is a smartphone including a display for indicating to a speculator a status indicative of whether said legal contract has been accepted by said lodging site supervisor.

(Previously presented) The computer-readable storage medium of claim 1 wherein said lodging site supervisor is associated with a traditional lodging site with its own traditional automated reservation system and wherein said traditional automated reservation system interfaces with said legal contract generator to remove from inventory the availability of a lodging provision by way of said traditional automated reservation system.

(Previously presented) The computer-readable storage medium of claim 4 wherein a third-party speculator may enter into a plurality of contracts via said legal contract generator in order to acquire lodging inventory in advance of an expected event located at a predetermined location.

 (Previously presented) The computer-readable storage medium of claim 5 wherein a plurality of third-party speculators may bid against one another to obtain the rights to said newly created off-site inventory for either use by an end consumer or resold to other of said speculators.


(Canceled)
(Canceled) 
 (Canceled) 
 (Canceled) 
 (Canceled) 
(Cancelled)

13.  (Currently amended) A tangible computer-readable storage medium having computer- executable instructions implemented by a computing system for formatting and storing event information indicative of pre-established crowd-drawing events wherein said event information is either provided by an external database or generated internally in response to pre-established crowd-drawing events, comprising;
	determining, at one or more remote servers, primary and/or secondary geo-fence perimeter bands corresponding to said pre-established crowd-drawing events
	receiving, from a speculator electronic input device, at least one corresponding with said around said pre-established crowd-drawing events, 	
	a legal contract generator which operates in response to said at least one offer 
	a newly created off-site inventory speculator storage device wherein a party may legally obtain control over said contract for occupancy and control its future sales pricing and terms 
	an event generator including historical event data, fixed event data, and fluctuating event data, wherein the event generator enables filtering of the off-site inventory based on an event date and an event time;
	a portal for providing to a plurality of parties the opportunity to speculate on one or more remote servers in communication with a secured payment portalone or more remote servers causes said off-site inventory located closer to  a crowd-drawing event to be priced at a higher rate after assessing 
wherein said user activates a browser associated with a first URL which is associated with said lodging reservation supervisor, and in turn, said user is redirected to a second URL associated with an online marketplace  wherein said user is able to selectively filter marketplace listings by criteria such as but not limited to event, country, or date and wherein said user selects from said filtered criteria and then makes a bid on a specific listing reservation;wherein said lodging reservation supervisor ascertains if a room reservation is acceptable based on specific informationif the reservation is acceptable and if availability exists, said lodging reservation supervisor transmits acceptance of , said acceptance of said reservation is transmitted to said user, and
said user’s personal information, credit card and contact credentials are transmitted to said lodging reservation supervisor who in turn processes said payment and removes available room prices from public websites.

(Previously presented) The computer-readable storage medium of claim 13 wherein said tangible computer readable storage medium is located remote from said newly created off-site inventory speculator storage device.

 (Previously presented) The computer-readable storage medium of claim 14 wherein said speculator storage device is a smartphone including a display for indicating to a speculator a status indicative of whether said legal contract has been accepted by said lodging site supervisor.

 (Previously presented) The computer-readable storage medium of claim 13 wherein said lodging site supervisor is associated with a traditional lodging site with its own third-party automated reservation system and wherein said third-party automated reservation system interfaces with said legal contract generator to remove from inventory the availability of a lodging provision by way of said third-party automated reservation system.

 (Previously presented) The computer-readable storage medium of claim 16 wherein a third-party speculator may enter into a plurality of contracts via said legal contract generator in order to acquire lodging inventory in advance of an expected event located at a predetermined location.

 (Previously presented) The computer-readable storage medium of claim 17 wherein said third-party speculator may bid against one another to obtain the rights to said newly created off-site inventory for either use by an end consumer or resold to other of said speculators.

(Cancelled)
(Cancelled) 
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)


Allowable Subject Matter
Claims 1-6 and 13-18 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates the certain methods of organizing human activities and mental processes into a practical application. Thus, the claims are eligible because they are not directed to the recited judicial exception. Accordingly 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
The closest prior art, Jacob (2015/0371156), and Widjaja (2005/0283389), 

Romaya (2016/0078372), and Ngongang (2013/0132133), and Seidman 

(2016/0335563) do not teach or fairly suggest, either singularly or in combination:

determining, at one or more remote servers, primary and/or secondary geo-fence 
perimeter bands corresponding to said pre-established crowd-drawing events
receiving, at one or more remote servers, input from a speculator electronic device, wherein said input includes at least one offer of legally controlling a peak occupancy demand band corresponding with
with the combination of all limitations as claimed.
Jacob teaches a system for managing inventory transactions within an online marketplace including a reservation server to mediate inventory exchange from a buyer to a seller via an online network….The online network includes a marketplace server including an inventory that can be reserved, sold, or resold through the sales channel mediated by the reservation server based on the reservation server receiving an inventory reservation request from the seller or buyer….the buyer can purchase, repurchase, reserve, option, or swap at least one inventory. (Abstract)
 However, Jacob does not disclose the specific limitations identified above.  
		Widjaja teaches: “A method and system are provided for presenting rates for travel services using dynamic pricing bands.  The dynamic pricing bands represent approximate rates for travel services relative to available rates during or close to the proposed dates of travel, or at or near the proposed travel destination.  Each dynamic pricing band is keyed to a particular color, intensity, pattern, sound, or other graphical and/or audio characteristic, thereby providing the consumer a sense of the seasonal, regional, day of week, or other variability of rates for travel services without having to compare actual numbers.  The dynamic pricing bands are applied to an interactive presentation of rates for travel services to allow the consumer to explore possible rate variations for particular travel services in a manner that provides a birds-eye view, is intuitive and user-friendly.” (Abstract)
Romaya teaches:   A system and method to allow a buyer to reserve a trial occupancy of a residence listed for sale. The buyer submitting a letter of intent to purchase the residence at an offer price and agreeing to seller's trial occupancy conditions in order to reserve the residence. Optionally, the buyer requesting a trial occupancy as a contingent condition to purchase during contract negotiations. The buyer utilizing either a security deposit or insurance policy, or both, to cover damage to residence during the trial occupancy or seller's remedy for stay over tenancy.
Ngongang teaches:  A computer-implemented method for an online travel agent to book hotel rooms over a computer network may comprise generating at least one collection of hotels and presenting the generated at least one collection of hotels to potential guests over the computer network; accepting, over the computer network, bookings from at least some of the potential guests to a selected one of the presented at least one hotel collection; grouping potential guests having booked a selected collection of hotels and sharing at least one common guest characteristic into a mob; conducting a reverse auction with participating ones of the plurality of hotels of the selected collection of hotels for bookings of the mob, and awarding the bookings of the mob to the participating hotel of the selected collection of hotels having won the reverse auction.
Siedman teaches, “The apparatus comprises software subsystems that facilitate reselling hotel rooms or properties that have been leased, but the leaser is no longer able to make the agreed lease date and times and would like to resell their existing lease to a new leaser.”
However, the closest prior art does not disclose the specific limitations identified above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Stuck With a Pricey Hotel Reservation? Maybe You Can Sell It”  NY Times: Itineraries, 2016/05/17
“…When a room sells, Roomer Travel charges sellers a 15 percent fee, Cancelon 10 percent. Both say they coordinate with a hotel to make sure a booking name and credit card guarantee are changed. (Services are free to buyers.) When a room is listed on either site, it also becomes available at online travel sites like Kayak and Trivago. Rooms through Roomer Travel also appear on Skyscanner; those on Cancelon are on TripAdvisor….” 
“…Traveling to Washington on business, he wanted to stay within a budget of $300 a night. He was surprised when he was directed on Kayak to Roomer Travel for a Marriott reservation….“I didn’t know it was a resale site,” he said, adding that he thought all rooms on Kayak represented excess capacity. (Kayak said that if a user liked a hotel rate and it was provided by Roomer or Cancelon, Kayak would send the person to that site to complete the booking.)
“Cancelon: Buy and Sell Non-Refundable Hotel Room Reservations,” Brian Cohen, The Gate, Hotels and Lodging, 09/15/12
“…Cancelon receives a 10 percent transaction mediation fee paid by the seller on the final price once the room reservation is sold, so the seller should ensure that this fee is factored into the sale price. All buyers and sellers must first register with Cancelon before engaging in transactions. Buyers may receive new room reservations via e-mail alerts if they sign up for them…”:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623